DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019, 10/22/2019 and 8/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  Please note that reference cite No. 10 corresponding to 59-107549 in each of the above IDS has not been considered (see cross through line) as no copy of the reference has been provided. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a charging control unit” in claims 8-11 and “a display control unit” in claims 13 and 14.  
It is, however, noted that the limitations “a battery mounting unit”, “a charging unit”, “a connection unit”, “a power receiving unit” and “a display unit” in claims 1-19 are NOT being interpreted under 35 U.S.C 112(f) as these limitations are modified by structural limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (US 2013/0113417).


a battery mounting unit (102) in which a secondary battery (109 or 110) is mounted (Figs. 1 & 2; par. [0086]-[0089] & [0122] in which the secondary battery can be either directly inserted into the mounting unit 102 of the camera body or mounted on an external device 103 that will be discussed further below); 
a charging unit (Figs. 2-4) that charges the secondary battery on a basis of external input power (par. [0089]-[0090]); and 
a connection unit (combination of connectors shown in Figs. 1 & 3A) that establishes electrical connection of an external device (103) in which a secondary battery (109 or 110) is mounted, wherein the secondary battery being mounted in the external device is charged by the charging unit through the connection unit (Fig. 3A and par. [0087]-[0098]).

Regarding claim 2, Nakashima also discloses a power receiving unit (128 and associated components shown in Fig. 3A) that receives power supply from the secondary battery mounted in the external device.

Regarding claim 3, as also disclosed by Nakashima, charging is performed with respect to the secondary battery mounted in the external device to be attachable and detachable by a user (see Fig. 2 and par. [0089]-[0090] in which both charging cable and batteries 109 & 110 are attachable and removable).

(Figs. 2-8 and par. [0089]-[0099]).

Regarding claim 5, it is also seen in Nakashima that the secondary battery mounted in the battery mounting unit and the secondary battery mounted in the external device are selectively charged by the charging unit (see par. [0089]-[0090] and [0122]. It should be noted that the secondary battery is selectively charged when it is inserted directly into the battery mounting unit 102 of the camera body when the external device is not needed or mounted to the external device 103 as a vertical grip. The charging operation is performed in one of the above situations at a time, and is therefore considered as “selectively”).

Regarding claim 6, Nakashima discloses each of the battery mounting unit (102) and the external device (103) is capable of mounting the secondary battery (109 and/or 110) therein in an attachable and detachable manner, and the battery mounting unit is capable of mounting a secondary battery according to the same shape and the same size as in the secondary battery mounted in the external device (see Figs. 1-4; par. [0122] and note that the batteries "1" (109) and "2" (110) can be directly inserted to the main body (102) of the digital camera (101) or mounted to the external device (103).  As such, the shape and size of the secondary for both cases is identical by inherency). 

(par. [0086]-[0087].  Note in Figs. 1 & 2 that the vertical grip is attachable and detachable from the camera body). 

Regarding claim 8, it is further seen in Nakashima that a charging control unit that controls a charging operation of the secondary battery by the charging unit, wherein the charging control unit performs an authentication process relating to the secondary battery, and controls the charging operation on a basis of a result of the authentication process (see Figs. 5 & 6 and par. [0146]-[0163] in which the charging control unit 128 communicates with the microcomputer in each of the batteries 109 and 110 to obtain battery information as authentication process in order to perform a proper charging process). 

Regarding claim 16, also taught by Nakashima is that the connection unit establishes electrical connection of the external device (103) by a terminal common to the secondary battery mounted in the battery mounting unit (see Fig. 3A and note that the terminal interface represented by 131, 134, 136 and 137 shown therein is common to the secondary battery mounted in the battery mounting unit as described in paragraph [0122] in which the secondary battery can be directly inserted into the camera body without the external device.  Thus, the terminal at 131, 134, 136 and 137 of the camera is common to both external device via coupling portion 104 when the external device is inserted and the secondary battery when the external device is not needed). 
(please note par. [0122] for the configuration when the external vertical grip 103 is not mounted and the secondary battery can be directly inserted into the camera body at 102 for charging and providing in a regular mode as discussed in claim 1.  In this configuration, the terminal comprising connectors 131, 134, 136 and 137 is used to charge the secondary battery without the external vertical grip). 

Regarding claim 18, Nakashima clearly discloses that operation information of an operator (shutter button 106) provided in the external device is received through the connection unit (par. [0086] & Fig. 1, wherein a shutter button 106 located on the external device can be used to operate the camera through the connection unit).

Regarding claim 19, Nakashima discloses an electronic apparatus (camera), comprising: a battery mounting unit (102) in which a secondary battery (109 or 110) is mounted (see par. [0122] and note the alternative configuration for the secondary battery to be either mounted directly to the mounting unit of the camera or via the external vertical grip 103 as discussed in the preceding claims); and a connection unit (USB interface shown in Figs. 2 & 3A that includes 122, 123, 124 & 125) that is electrically connected to an imaging apparatus (camera 101) in which the secondary battery is mounted, wherein the secondary battery mounted in the (Figs. 2 & 3A; par. [0089]-[0119]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2013/0113417) in view of Suzuki (JP 2010/119244).

Regarding claim 9, Nakashima teaches a charging control unit that controls a charging operation of the secondary battery by the charging unit as discussed in claim 1 above.  Nakashima fails to teach that, in a case where a plurality of the secondary batteries exists as a charging target, the charging control unit causes the charging unit to execute charging preferentially from a secondary battery of which a charging rate is low.
However, as taught by Suzuki, a battery charging process is performed in such a way that a battery with a lower charge voltage value is given a higher charge priority. Hence, a battery with the lowest charge voltage is determined as being a first one in the charging order, 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the apparatus in Nakashima to incorporate the teaching of Suzuki to arrive at the instant claimed feature for the benefit of providing optimal charging efficiency for a plurality of batteries as taught by Suzuki. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2013/0113417) in view of Ideohhara et al. (US 2001/0005124).

Regarding claim 10, although Nakashima teaches a charging control unit (128) that controls a charging operation of the secondary battery by the charging unit (Fig. 3A), Nakashima is silent regarding, in a case where a plurality of the secondary batteries of which a charging rate is less than a predetermined charging rate less than full charging exists as a charging target secondary battery, in correspondence with charging of one secondary battery up to the predetermined charging rate, the charging control unit suspends charging of the secondary battery, and charges another secondary battery up to the predetermined charging rate.
In the same field of endeavor, Ideohhara teaches a charge control method by which batteries can be efficiently charged.  The charge to the main battery is started and then the charge to the main battery is stopped when the amount of electric energy in the main battery reaches a predetermined value (i.e., 80% capacity, steps 200 to 204).  Next, the charge to the See Fig. 5, paragraphs [0009], [0023]-[0024], [0027]-[0028]).  
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus in Nakashima in view of Ideohhara to achieve the charging method as claimed for the benefit of improving charging efficiency while prolonging battery lifespan as known in the art. 

Regarding claim 11, the combined teaching of Nakashima and Ideohhara also teaches that the charging control unit initiates charging of the one secondary battery, in which charging is suspended, up to the full charging under a condition in which the charging rate of the other secondary battery becomes equal to or greater than the predetermined charging rate (i.e., 80% capacity).  See Ideohhara, paragraphs paragraphs [0009], [0023]-[0024], [0027]-[0028].  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2013/0113417) in view of Lee et al. (US 2008/0180549).

Regarding claim 12, Nakashima fails to teach a display unit that performs display with respect to information indicating a charging operation state of the charging unit.

Therefore, it would have been obvious to one of ordinary skill in the art to provide a display unit for displaying the charging operation state of the charging unit as taught by Lee so as to improve the user convenience for checking amount of battery capacity and charging state of the battery. 

Regarding claim 13, as also seen in the combined teaching of Nakashima and Lee, a display control unit, wherein the display unit includes a lighting tool, and the display control unit makes a lighting pattern of the lighting tool be different in correspondence with a type of the secondary battery that is being charging by the charging unit (see Lee, Figs. .10B & 10C and par. [0072].  It should be noted that a type of the secondary battery is considered as if the battery has a problem during charging which causes the flickering of the indicator to become slower). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2013/0113417) in view of Lee et al. (US 2008/0180549) and in further view of You et al. (US 2017/0201108).


For that reason, it would have been obvious to one of ordinary skill in the art to reconfigure the display control unit in a modified apparatus such that the lighting pattern would change according to changing a charging mode between a main battery and an external battery as discussed above.  Doing this would allow the user to quickly recognize charging status for each of the batteries in a user friendly fashion. 

Regarding claim 15, it is also seen in the combined teaching of Nakashima, Lee and You that any one of the battery mounting unit and the external device is capable of mounting a plurality of the secondary batteries therein (see Nakashima, Figs. 1-4, par. [0087]-[0089]), and the display control unit makes the number of continuous flickers of a lighting pattern according to a second lighting SP368367WO00117 time length of the lighting tool be different in correspondence with which of the plurality of secondary batteries is the secondary battery that is being charged by the (please refer to the analysis in claim 14 and note that the combination of Nakashima, Lee and You would indicate different continuous lighting patterns corresponding to different batteries as this feature is fundamental in the combination thereof to notify the user regarding the charging status of each battery as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697